V117th CONGRESS1st SessionH. R. 1209IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Ms. Bush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Rene Alexander Garcia Maldonado.1.Permanent resident status for Rene Alexander Garcia Maldonado(a)In GeneralNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Rene Alexander Garcia Maldonado shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.(b)Adjustment of StatusIf Rene Alexander Garcia Maldonado enters the United States before the filing deadline specified in subsection (d), he shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.(c)Waiver of grounds for removal or denial of admission(1)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Rene Alexander Garcia Maldonado may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security or the Visa Office of the Department of State on the date of the enactment of this Act.(2)Recession of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of inadmissibility or deportability, that has been entered against Rene Alexander Garcia Maldonado by reason of any ground described in paragraph (1).(d)Deadline for Application and Payment of FeesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.(e)Reduction of Immigrant Visa NumberUpon the granting of an immigrant visa or permanent residence to Rene Alexander Garcia Maldonado, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act.(f)Denial of Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters of Rene Alexander Garcia Maldonado shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.